6 So.3d 118 (2009)
Dale FISHER, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D08-3159, 4D09-243.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Dale Fisher, Crawfordville, pro se.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We have consolidated Dale Fisher's belated appeals of the orders that denied his motions for rule 3.800(a) and 3.850 relief. Both motions present the same claim that the trial court's written sentence fails to comport with the oral pronouncement associated with other active sentences. Both motions were summarily denied without attachments, comment, or a request for the state to respond. See Fleming v. State, 980 So.2d 1110 (Fla. 4th DCA 2008); Terry v. State, 970 So.2d 863 (Fla. 4th DCA 2007). We reverse and remand for further review of the claim, noting that the relief offered under a rule 3.850 motion does not limit Fisher to the record as detailed in Williams v. State, 957 So.2d 600 (Fla.2007).
Reversed and remanded.
GROSS, C.J., WARNER and CIKLIN, JJ., concur.